         Case 3:20-cv-01351-FAB Document 47 Filed 06/08/21 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


    MARÍA MARGARITA ONDINA-GORDO,

         Plaintiff,

                     v.                      Civil No. 20-1351 (FAB)

    BANCO SANTANDER, S.A., et al.,

         Defendants.


                           MEMORANDUM AND ORDER 1

BESOSA, District Judge.

        Banco Santander, S.A. (“Banco Santander”) moves to dismiss

the complaint pursuant to Federal Rule of Civil Procedure and

12(b)(6) (“Rule 12(b)(6)”).          (Docket No. 28)   For the reasons set

forth below, Banco Santander’s motion is GRANTED.

I.      Background

        Plaintiff María Margarita Ondina-Gordo (“Ondina”) filed this

complaint,      alleging      that    the   defendants      infringed      her

constitutional rights in violation of 42 U.S.C. § 1983 (“section

1983”).     (Docket No. 1)      On September 15, 2003, Ondina and her

husband borrowed $230,880.00 from Santander Mortgage Corporation

to purchase a residential property in San Juan, Puerto Rico (the

“property”). (Docket No. 1, Ex. 3 at p. 10) After Ondina defaulted



1 Sarah Román, a second-year student and Northwestern University School of Law,
assisted in the preparation of this Memorandum and Order.
         Case 3:20-cv-01351-FAB Document 47 Filed 06/08/21 Page 2 of 8



Civil No. 20-1351 (FAB)                                                      2

on the loan, Banco Santander commenced a foreclosure of mortgage

action before the Puerto Rico Court of First Instance, San Juan

Superior Division.       Id.; see Banco Santander de Puerto Rico v.

Luis Orlando-Cardona Pagán, et al., Civil No. KDC2016-2513 (902).

On December 19, 2019, Banco Santander purchased the property at a

judicial sale.     (Docket No. 1 at p. 3)     The Court of First Instance

issued an order confirming the judicial sale on January 22, 2020.

(Docket No. 1)

      Ondina purports that defendants Banco Santander, FirstBank

Puerto Rico, and Santander Financial Services misused judicial

procedure to take possession of her property wrongfully.             (Docket

No. 1)    Banco Santander moved to dismiss the complaint pursuant to

Rule 12(b)(6). (Docket No. 28) Ondina responded. (Docket No. 36)

II.   Standard of Review

      To survive a Rule 12(b)(6) motion, a complaint must contain

sufficient factual material “to state a claim to relief that is

plausible on its face.”       Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).                 Courts

adopt a two-step approach when resolving a motion to dismiss.

First,    a   court   “isolate[s]    and   ignore[s]   statements    in    the

complaint that simply offer legal labels and conclusions or merely

rehash cause-of-action elements.”            Schatz v. Republican State

Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012).          Second, a court
      Case 3:20-cv-01351-FAB Document 47 Filed 06/08/21 Page 3 of 8



Civil No. 20-1351 (FAB)                                                            3

“take[s] the complaint’s well-pled (i.e., non-conclusory, non-

speculative) facts as true, drawing all reasonable inferences in

the pleader’s favor, and see[s] if they plausibly narrate a claim

for relief.”    Id.   “The relevant question for a district court in

assessing plausibility is not whether the complaint makes any

particular factual allegations but rather, whether ‘the complaint

warrant[s]     dismissal   because       it     failed   in    toto   to     render

plaintiffs’ entitlement to relief plausible.’”                Rodríguez-Reyes v.

Molina-Rodríguez, 711 F.3d 49, 55 (1st Cir. 2013) (quoting Twombly,

550 U.S. at 569 n.14).

     A.    Section 1983

           Ondina asserts a section 1983 claim and supplemental

state law causes of action.          Section 1983 sanctions “a private

right of action for violations of federally protected rights.”

Marrero-Gutiérrez v. Molina, 491 F.3d 1, 5 (1st Cir. 2007).                       The

Supreme   Court   has    held     that    section    1983     does    not    confer

substantive rights, “but provides a venue for vindicating federal

rights elsewhere conferred.”             Marrero-Sáez v. Municipality of

Aibonito, 668 F. Supp. 2d 327, 332 (D.P.R. 2009) (Casellas, J.)

(citing Graham v. M.S. Connor, 490 U.S. 386, 393-94 (1989)).                       To

prevail on her section 1983 claim, Ondina must demonstrate that:

(1) she was deprived of a constitutional right; (2) that a “causal

connection   exists     between    [the       defendants’     conduct]      and   the
      Case 3:20-cv-01351-FAB Document 47 Filed 06/08/21 Page 4 of 8



Civil No. 20-1351 (FAB)                                                4

[constitutional deprivation]; and (3) that the challenged conduct

was attributable to a person acting under color of state law.”

Sánchez v. Pereira-Castillo, 590 F.3d 31, 41 (1st Cir. 2009)

(citing 42 U.S.C. § 1983).

III. Discussion

     The harm allegedly sustained by Ondina is the wrongful taking

of her property without due process of law.        It is axiomatic that

section 1983 applies exclusively to state actors.              42 U.S.C.

§ 1983.   “When the named defendant in a section 1983 case is a

private party, the plaintiff must show that the defendant’s conduct

can be classified as state action.”         Jarvis v. Vill. Gun Shop,

Inc., 805 F.3d 1, 8 (1st Cir. 2015) (citation omitted).           Private

parties qualify as state actors “[o]nly in rare circumstances.”

Estades-Negroni v. CPC Hosp. San Juan Capestrano, 412 F.3d 1, 4—5

(1st Cir. 2005).   To determine state actor status, courts employ

the state compulsion test, the nexus/joint action test, or the

public function test.     Id. (citation omitted).

     Ondina has failed to clarify how the defendants controlled

the relevant state entities or acted pursuant to color of law.

The theory of liability set forth in the complaint presupposes

that the defendants commandeered the Court of First Instance to

deprive Ondina of her property.      She contends that:
      Case 3:20-cv-01351-FAB Document 47 Filed 06/08/21 Page 5 of 8



Civil No. 20-1351 (FAB)                                                 5

     Banco Santander Puerto Rico, through the marshal (who
     merely signed the Minutes of Action prepared by [the]
     Banco Santander Puerto Rico attorney, filling only the
     blanks of his name, and date) and the notary public ...
     usurped the power and jurisdiction of the judge assigned
     to the mortgage foreclosure case to make determinations
     and issue orders.

     Docket No. 36 at p. 13; 30 L.P.R.A. § 6144.          Because Ondina

fails to allege that the defendants are state actors, dismissal of

the section 1983 cause of action is warranted.            See Haddad v.

Baker, 138 F. Supp. 3d 78, 80 (D. Mass. 2015) (“[N]owhere in the

Complaint does Haddad allege that any of these three Defendants

acted under color of law.      For this reason alone, the complaint

fails to state a claim under § 1983.”).

     The complaint also avers that the deed of judicial sale should

be null and void due to a delay in the judicial confirmation order.

(Docket No. 1 at p. 17)         This delay purportedly allowed the

defendants to control judicial officials.         (Docket No. 1)      The

complaint is devoid, however, of any allegation suggesting that

the defendants controlled the Court of First Instance or conspired

with one another to appropriate her property by circumventing the

foreclosure procedures set forth in the Civil Code.        See Laws P.R.

Ann. tit. 30, §§ 2701 et al.      A valid foreclosure sale does not

contravene section 1983.    See Zebrowski v. Wells Fargo Bank, N.A.,

657 F. Supp. 2d 511, 522 (D.N.J. 2009) (dismissing a section 1983

claim because the “Plaintiffs do not allege any facts indicating
       Case 3:20-cv-01351-FAB Document 47 Filed 06/08/21 Page 6 of 8



Civil No. 20-1351 (FAB)                                                   6

a conspiracy between Defendant [bank] and state officials to

violate Plaintiffs’ civil rights or an imposition of Defendant’s

[foreclosure] judgment upon state officials.”); Nanya-Nashut ex

rel Hand v. Centex Home Equity Corp., Case No. 03-3661, 2003 U.S.

Dist. LEXIS 25174 *5 (E.D. Pa. Dec. 1, 2003) (holding that “[e]ven

when a bank and an attorney utilize state foreclosure procedures,

that will not constitute state action”); Estades-Negroni, 412 at

4 (“If the plaintiff fails to allege facts sufficient to establish

either the deprivation of a federal right or that the defendant or

defendants acted under color of state law, then the § 1983 claim

is subject to dismissal.”).

IV.   Supplemental Claims

      Ondina’s local law claims, if any, are undeveloped or do not

provide a reference to legal remedy.       She states that the Deed of

Sale executed on December 19, 2019, violated Article 107 of the

Mortgage Law of Puerto Rico, because the sale proceeded without

issuance of a judicial confirmation.       (Docket No. 1 at p. 1)      This

law provides, however, that the Court of First Instance shall

“issue an order confirming the award or sale of the mortgaged

properties” after “the auction is held.”        Laws P.R. Ann. tit. 10,

§ 2725; see In re Santana, No. 18-07127 (ESL), 2020 Bankr. LEXIS

179 *13 (Bankr. D.P.R. Jan. 24, 2020) (“The court ... finds that

the state court [judicial] confirmation requirement of Article 107
       Case 3:20-cv-01351-FAB Document 47 Filed 06/08/21 Page 7 of 8



Civil No. 20-1351 (FAB)                                                         7

does not intend to halt the sale or transfer of the property, as

clarified    through        Article    112.”)       (Lamoutte,    Bankr.    J.).

Accordingly, the Puerto Rico law claims misconstrue the applicable

legal framework.

      Moreover,    the      Court     possesses   discretion     in   exercising

supplemental jurisdiction and may decline to do so if “all claims

over which it has original jurisdiction” are dismissed.                28 U.S.C.

§ 1367(c); see, e.g., Cruz-Caraballo v. Rodríguez, 113 F. Supp. 3d

484, 493 (D.P.R. 2015) (“With no valid federal-law claims against

defendants remaining, the Court, having considered these factors,

declines to retain supplemental jurisdiction.”) (Besosa, J.).                 In

deciding    whether    to    decline    supplemental      jurisdiction,    courts

consider several factors, including “fairness, judicial economy,

convenience, and comity.”           Desjardins v. Willard, 777 F.3d 43, 45

(1st Cir. 2015).       Because the section 1983 is dismissed pursuant

to   Rule   12(b)(6),    the    Court    declines    to   exercise    supplement

jurisdiction regarding the Puerto Rico causes of action.

V.    Conclusion

      For the reasons set forth above, the Banco Santander’s motion

to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) is

GRANTED.     (Docket No. 28)            Plaintiff’s section 1983 claim is

DISMISSED WITH PREJUDICE.             Her state law claims are DISMISSED

WITHOUT PREJUDICE.       Judgment shall be entered accordingly.
      Case 3:20-cv-01351-FAB Document 47 Filed 06/08/21 Page 8 of 8



Civil No. 20-1351 (FAB)                                               8

     IT IS SO ORDERED.

     San Juan, Puerto Rico, June 8, 2021.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
